People ex rel. Renfroe v Warden, Yaphank Corr. Facility (2016 NY Slip Op 07824)





People ex rel. Renfroe v Warden, Yaphank Corr. Facility


2016 NY Slip Op 07824


Decided on November 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2016-11340	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Christopher Renfroe, on behalf of Demetri Stewart, petitioner, 
vWarden, Yaphank Correctional Facility, respondent.


Renfroe Driscoll & Foster, LLP, Forest Hills, NY (Christopher Renfroe pro se of counsel), for petitioner.
Thomas J. Spota, District Attorney, Riverhead, NY (Lauren Tan of counsel), for respondent.
Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County Indictment No. 01782B/15.

ADJUDGED that the writ is sustained, without costs or disbursements, and bail on Suffolk County Indictment No. 01782B/15 is reduced to the sum of $200,000 which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $100,000 as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $200,000 or has deposited the sum of $100,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
DILLON, J.P., HALL, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court